UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
SOUTHERN OHIO MEDICAL CENTER, Case No. 19-cv-261
Plaintiff, Dlott, J.

Litkovitz, M.J.

vs.
MARK GRIFFITH and REPORT AND
COUNTRYSIDE RENTALS, INC., RECOMMENDATION
d/b/a Rent 2 Own,

Defendants.

This matter is before the Court on plaintiff's motion to remand this case to state court (Doc.
6) and defendant Countryside Rentals, Inc., d/b/a Rent 2 Own (“Countryside”)’s opposing
memorandum (Doc. 9). For the reasons stated herein, plaintiff's motion should be denied,
I. Procedural background

A. Notice of Removal

Plaintiff Southern Ohio Medical Center (SOMC) first filed this action in the Scioto
County, Ohio Court of Common Pleas in September 2018. (Amended Notice of Removal, Doc.
13, Exh. A). SOMC brought the action to collect $153,656.49 for medical services that it
provided to defendant Mark Griffith. SOMC brought two claims against defendants. First,
SOMC claimed that defendant Griffith owes SOMC $153,656.49 for the medical services SOMC
provided to him. (Count One). Second, SOMC claimed that Griffith’s self-insured employer,
Countryside, pre-approved and agreed to pay for those services through its agent and the third-
party administrator, Group & Pensions Administrators, Inc. (GPA) (Count Two). SOMC alleged
that Countryside “did not have a provider agreement with [SOMC]....” (d.). SOMC attached

a “Notice under the Fair Debt Collection Practices Act” to the complaint which states: “As of
September 2018, you! owe [SOMC] the sum of [$153,656.49]” and that SOMC is the creditor.
(Id., Exh. A, p. 5).

Defendant Countryside removed the case to this Court pursuant to 28 U.S.C. §§ 1331 and
1441(a) on the ground SOMC seeks to recover benefits under an employee welfare benefit plan,
and plaintiff's claims are completely preempted by the Employee Retirement Income and
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq.2 (Doc. 1). Countryside contends that
SOMC seeks additional payments for services that Countryside allegedly pre-approved for
defendant Griffith under Countryside’s self-funded ERISA plan, which Countryside sponsors
and administers. Countryside asserts that only the ERISA plan documents govern the amounts
that Countryside must pay to SOMC for hospital goods and services provided to plan
participants. Countryside alleges that SOMC could have brought its claim against Countryside
under 29 U.S.C. § 1132(a)(1)(B) and/or § 1132(a)(3), and SOMC’s claim is not supported by any
legal duty arising outside of the ERISA plan. Countryside alleges that plaintiff's claim against it
therefore arises under federal law, and the federal court has original jurisdiction over the claim.

B. Plaintiff's motion for remand

Plaintiff SOMC filed a motion to remand this case to state court on April 18, 2019. (Doc.
6). Plaintiff argues that the federal court lacks subject matter jurisdiction over the complaint
because SOMC, a healthcare provider, has no connection to the ERISA plan that provided
healthcare coverage for Griffith, Countryside’s employee. SOMC alleges that the “self insured

insurance plan” did “not have a provider contract with [SOMC].” Plaintiff alleges that ERISA

 

1 “lV Jou” is not identified in the notice.

2 Section 1331 grants the district courts original jurisdiction over cases arising under the laws of the United States.
28 U.S.C. § 1331. Section 1441 provides in relevant part that “any civil action brought in a State court of which the
district courts of the United States have original jurisdiction, may be removed by the defendant. ...” 28 U.S.C. §

1441 (a).
would be implicated only if Countryside’s employee, Griffith, were to sue Countryside, his
employer/insurer, “for coverage problems with his ERISA plan.” Plaintiff contends that because
this is instead a collection suit brought against Griffith and his insurer Countryside, which
allegedly pre-approved Griffith’s care, the suit has no connection to ERISA. Plaintiff asserts that
the case must therefore be remanded to state court.

Defendants oppose plaintiff's motion to remand.’ (Doc. 9). Defendants assert that
plaintiff's claims involve a dispute as to the amount owed under an ERISA plan for health care
services provided by an out-of-network provider (SOMC) for services that the Plan’s third-party
administrator, GPA, allegedly pre-approved. Defendants allege that as such, plaintiffs claims
are completely preempted by ERISA, and the Court has jurisdiction over plaintiff's claims.
Defendants assert that plaintiff was an “out-of-network” provider, meaning SOMC had no
agreement with defendants regarding the amount defendants would pay for the services SOMC
provided. Defendants allege that plaintiff billed the plan more than $200,000.00 for those
services and Countryside paid the benefits authorized under the plan for the reasonable value of
the goods and services provided, which totaled “in excess of $60,000.” Defendants contend that
SOMC submitted the claims for payment to Countryside pursuant to an assignment of benefits
under the plan. (/d., Exh. A). Pursuant to the assignment, Griffith “agree[d] to the assignment of
all third-party payor benefits to SOMC” and he further agreed to pay SOMC “for all charges not
covered by this assignment of benefits.” (/d.). Defendants argue that plaintiff's claims are
preempted by ERISA because plaintiff brings the lawsuit as the assignee of benefits from
Griffith’s ERISA plan, and the complaint does not allege that defendants have any independent

legal duty. Defendants allege that SOMC has stepped into Griffith’s shoes as the assignee of

 

3 Defendant Griffith filed the motion, but he presents arguments on behalf of both defendants in the motion.

3
benefits and seeks to recover additional benefits from Griffith’s healthcare plan as payment for
SOMC’s services. Defendants argue that plaintiff's claims arise from and relate to
administration of an ERISA plan, and SOMC has standing as an assignee of benefits to bring an
ERISA claim to recover benefits allegedly due under the plan. (/d. at 4-6, citing Cromwell v.
Equicor-Equitable HCA Corp., 944 F.2d 1272, 1275 (6th Cir. 1991)).

II. Applicable law

Removal is governed by 28 U.S.C. § 1441, which provides in relevant part: “[A]ny civil
action brought in a State Court of which the district courts of the United States have original
jurisdiction, may be removed by the. . . defendants, to the district court of the United States for
the district and division embracing the place where such action is pending.” 28 U.S.C. §
1441(a). Thus, “[o]nly state-court actions that originally could have been filed in federal court
may be removed to federal court by the defendant.” Caterpillar Inc. v. Williams, 482 U.S. 386,
392 (1987).

The issue to be resolved on a motion to remand is whether the district court lacks subject
matter jurisdiction or, in other words, whether the case was properly removed from the state
court. 28 U.S.C. § 1447(c); Weil v. Process Equipment Co. of Tipp City, 879 F. Supp.2d 745,
748 (S.D. Ohio 2012) (citing Provident Bank v. Beck, 952 F. Supp. 539, 540 (S.D. Ohio 1996)).
The removing party bears the burden of demonstrating that the district court has jurisdiction over
the case. /d. (citing Eastman v. Marine Mechanical Corp., 438 F.3d 544, 549 (6th Cir. 2006)).
“The removal statute should be strictly construed and all doubts resolved in favor of remand.”
Id. (quoting Her Majesty The Queen v. City of Detroit, 874 F.2d 332, 339 (6th Cir. 1989)).

“[W]hen ruling on a motion to remand, a court generally looks to the plaintiff s

complaint, as it is stated at the time of removal, and the defendant’s notice of removal.” Gentek
Bldg. Products, Inc. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). In determining
the propriety of removal, courts apply the “well-pleaded complaint rule.” Metropolitan Life Ins.
Co. v. Taylor, 481 U.S. 58, 63 (1983). Under the well-pleaded complaint rule, subject matter
jurisdiction exists only when an issue of federal law exists on the face of the complaint. /d.;
Husvar v. Rapoport, 430 F.3d 777, 781 (6th Cir. 2005). A corollary of the well-pleaded
complaint rule is that “Congress may so completely pre-empt a particular area that any civil
complaint raising this select group of claims is necessarily federal in character.” Taylor, 481
U.S. at 63-64. A case alleging a state law claim can be removed “when a federal statute wholly
displaces the state-law cause of action through complete pre-emption.” Weil, 879 F. Supp.2d at
748-49 (quoting Aetna Health, Inc. v. Davila, 542 U.S, 200, 207 (2004) (quoting in turn
Beneficial Nat. Bank v, Anderson, 539 U.S. 1, 8 (2003)).

ERISA is a federal statute that allows for complete preemption. /d. at 749 (citing Davila,
Ine., 542 U.S. at 207). ERISA’s regulatory scheme is intended “to protect people participating in
employee benefit plans.” K.B. by & through Qassis v. Methodist Healthcare - Memphis Hosps.,
929 F.3d 795, 799 (6th Cir. 2019) (citing 29 U.S.C. § 1001(b)). Under ERISA’s “comprehensive
civil enforcement scheme,” plan benefit “participants and beneficiaries are able ‘to recover
benefits due to [them] under the terms of [their] plan, to enforce [their] rights under the terms of
the plan, or to clarify [their] rights to future benefits under the terms of the plan.” Jd. (citing 29
U.S.C. § 1132(a)(1)(B)). Thus, “any state-law cause of action that duplicates, supplements, or
supplants the ERISA civil enforcement remedy conflicts with the clear congressional intent to
make the ERISA remedy exclusive and is therefore pre-empted.” Davila, 542 U.S. at 209. On

the other hand, there is no complete preemption for a state law claim that stems from a duty that
“is not derived from, or conditioned upon, the terms” of an ERISA plan. Gardner v. Heartland
Indus. Partners, LP, 715 F.3d 609, 614 (6th Cir. 2013).

A claim is completely preempted by section 1332(a) of ERISA if both prongs of a two-
factor test are satisfied: “(1) the plaintiff complains about the denial of benefits to which he is
entitled ‘only because of the terms of an ERISA-regulated employee benefit plan’; and (2) the
plaintiff does not allege the violation of any ‘legal duty (state or federal) independent of ERISA
or the plan terms.’” Hogan v. Jacobson, 823 F.3d 872, 879 (6th Cir. 2016) (quoting Gardner,
715 F.3d at 613) (quoting in turn Davila, 542 U.S. at 210)). “A state law claim that meets both
requirements is ‘in essence’ a claim ‘for the recovery of an ERISA plan benefit’” that is “subject
to ERISA’s enforcement scheme in federal court.” K.B. by & through Qassis, 929 F.3d at 800-
01 (quoting Hogan, 823 F.3d at 880).

III. Defendants properly removed this case

SOMC contends that as a healthcare provider, it has no connection to the ERISA plan
that provided healthcare coverage to Countryside’s employee, Griffith. SOMC argues the Court
lacks subject matter jurisdiction over the collection claims alleged in the complaint.

Defendants contend that they properly removed this case to federal court because
SOMC’s claims relate to an ERISA plan and fall within the scope of ERISA’s civil enforcement
provision, § 1132(a). (Doc. 9 at 4-6). Defendants argue that SOMC brings its claims as an
assignee of benefits allegedly owed Griffith under Countryside’s ERISA plan. Defendants
contend that SOMC’s claims are completely preempted and present a federal question over

which this Court has subject matter jurisdiction.‘

 

4 Although defendants rely on Cromwell, 944 F.2d at 1277-1278, to argue that SOMC’s state law claims are
preempted by ERISA and were properly removed, the Sixth Circuit has characterized Cromwell as a “confusing
case” in which the district court decided ERISA preemption nearly one year before it decided ERISA standing, a
jurisdictional issue that is ordinarily decided as an initial matter. Ward v. Alternative Health Delivery Systems, Inc.,

6
A. SOMC has standing to assert an ERISA claim

The first issue the Court must address is whether SOMC is a plan participant or
beneficiary with standing to assert a claim under ERISA. See Taylor-Sammons v. Bath, 398 F.
Supp. 2d 868, 875 (S.D. Ohio 2005) (citing Ward, 261 F.3d at 627). See 29 U.S.C. §
1132(a)(1)(b) (authorizing only plan participants and beneficiaries to sue to recover their benefits
under a plan). A “participant” is “any employee or former employee of an employer . . . who is
or may become eligible to receive a benefit of any type from an employee benefit plan[.]” 29
U.S.C. § 1002(7). A beneficiary is defined as “‘a person designated by a participant, or by the
terms of an employee benefit plan, who is or may become entitled to a benefit thereunder.” 29
U.S.C. § 1002(8). Ifthe plaintiff lacks standing as a participant or beneficiary under ERISA,
then the plaintiff's state law claims do not confer federal subject matter jurisdiction over the
plaintiff's suit and the case must be remanded to state court. Taylor-Sammons, 398 F. Supp. 2d
at 875 (citing, e.g., Michigan Affiliated Healthcare System Inc. v. CC Systems Corp. of Michigan,
139 F.3d 546, 550 (6th Cir. 1998) (“claims by anyone other than a participant or beneficiary fall
outside the scope of ERISA’s civil enforcement action and must be remanded to state court’’)).
See also Sexton v. Panel Processing, Inc., 754 F.3d 332, 334 (6th Cir. 2014) (the doctrine of
complete preemption goes to the subject matter jurisdiction of the court) (citing Mikulski v.
Centerior Energy Corp., 501 F.3d 555, 565 (6th Cir. 2007) (en banc).

Under well-settled Sixth Circuit law, a health care provider “designated by the applicable
ERISA Plans to receive and [which does] in fact receive Plan benefits in exchange for medical

care provided to participants” does not meet “the statutory definition of ‘beneficiary’ under

 

261 F.3d 624, 627 (6th Cir. 2001) (citing Cromwell, 944 F.2d 1279) (Suhrheinrich, J., concurring); /d. at 1279-80
(Jones, J., dissenting)). The Court has therefore looked to other Sixth Circuit decisions for the applicable law and

analysis.
ERISA.” Brown v. BlueCross BlueShield of Tennessee, Inc., 827 F.3d 543, 545-46 (6th Cir.
2016) (quoting Ward, 261 F.3d at 627) (“The fact that [a healthcare provider] may be entitled to
payment from [an insurance company] as a result of her clients’ participation in an employee
plan does not make her a beneficiary for the purpose of ERISA standing.”)). The Sixth Circuit in
Brown noted that its position was consistent with that of every circuit that had considered the
issue. Id. (collecting cases). The Court found the reasoning of the Second Circuit to be
persuasive in this regard:
“Beneficiary,” as it is used in ERISA, does not without more encompass healthcare
providers. Although the term “benefit” is not defined in ERISA, we are persuaded
that Congress did not intend to include doctors in the category of “beneficiaries.”
Benefits to which a beneficiary is entitled are bargained-for goods, such as
“medical, surgical or hospital care,” rather than a right to payment for medical
services rendered. ... While [the Provider] may indeed be entitled to a benefit qua
benefit through operation of the plan - i.e., payment for its medical services - [the
Provider] confuses the issue. The “benefit” the plan provides belongs to [the
Provider’s] patients; [the Provider’s] claim to payment for covered services is a
function of how [the insurer] reimburses healthcare providers under the Benefit
Plan. That right to payment does not a beneficiary make.
Id. (quoting Rojas v. Cigna Health and Life Ins. Co., 793 F.3d 253, 257-58 (2d Cir. 2015)
(internal citations omitted)). The Sixth Circuit concluded that consistent with its prior decision
in Ward, “a healthcare provider does not qualify as a statutory beneficiary under ERISA,” and
the healthcare provider in the case before it therefore lacked direct standing to bring its claims.
Id. at 546. Consistent with Sixth Circuit case law, SOMC lacks statutory standing to bring a
claim for benefits against Countryside under its patient, Griffith’s, ERISA plan.
However, even when a healthcare provider lacks direct standing under ERISA to sue an
insurer for the payment of insurance benefits, the healthcare provider may have derivative

standing under § 1132(a). Id. The Sixth Circuit has acknowledged that a “broad consensus”

now exists among federal appellate courts that “when a patient assigns payment of insurance
benefits to a healthcare provider, that provider gains standing to sue for that payment under
ERISA § 502(a).” Id. at 547 (collecting cases). These courts have reasoned that “an assignment
of the right to payment . . . necessarily include[s] the ability to enforce that right by bringing suit
under ERISA to collect money owed.” /d. (quoting Am. Chiropractic Ass'n. v. Am. Specialty

Health Inc., 625 F. App’x 169, 174-75 (3d Cir. 2015)). The Sixth Circuit in Brown found the

following reasoning to be persuasive in this regard:

These rulings [finding an assignment of benefits gave a healthcare provider
derivative standing] are consistent with Congress’s stated purpose in enacting
ERISA: to “protect [] the interests of participants in employee benefit plans.” 29
U.S.C. § 1001(b). Therefore, [i]t does not seem that the interests of patients or the
intentions of Congress would be furthered by drawing a distinction between a
patient’s assignment of her right to receive payment and the medical provider’s
ability to sue to enforce that right. The value of such assignments lies in the fact
that providers, confident in their right to reimbursement and ability to enforce that
right against insurers, can treat patients without demanding they prove their ability
to pay up front. Patients increase their access to healthcare and _ transfer
responsibility for litigating unpaid claims to the provider which will ordinarily be
better positioned to pursue those claims. These advantages would be lost if an
assignment of payment of benefits did not implicitly confer standing to sue.

Id. at 547 (quoting North Jersey Brain and Spine Ctr. v. Aetna, Inc., 801 F.3d 369, 373-74 (3d
Cir. 2015) (internal citations omitted)). The Sixth Circuit concluded in Brown that the
“assignment of the right to payment is sufficient to confer derivative standing to bring suit for
non-payment under ERISA.” /d.

There is no dispute that Griffith assigned his benefits under his employee healthcare
benefits plan to SOMC. (See Doc. 9, Exh. A). Upon his admission to SOMC on October 17,
2017, Griffith signed a “Release of Information and Assignment of Benefits” in which he agreed
to the following terms: “The undersigned agrees to the assignment of all third-party payor
benefits to SOMC. .. .” (/d.). The effect of the assignment is that SOMC, the healthcare

provider/assignee, “stands in the shoes of the [participant],” Griffith, and “can only assert claims
that could have been brought by” Griffith. See Brown, 827 F.3d at 547. As an assignee of
Griffith’s rights and benefits, “SOMC occupies the same legal position under [the] contract as
did the original contracting party”; SOMC “can acquire through the assignment no more and no
fewer rights than the assignor had, and [SOMC] cannot recover under the assignment any more
than the assignor could recover.” Jd. at 548 (citing Blue Cross of Calif. v. Anesthesia Care
Assoc. Med. Grp., Inc., 187 F.3d 1045, 1051 (9th Cir. 1999); CardioNet, Inc. v. Cigna Health
Corp., 751 F.3d 165, 178 (3d Cir. 2014)).

SOMC’s claim to recover payment from Countryside for services that SOMC provided to
Griffith falls within the scope of Griffith’s assignment of rights and benefits to SOMC. See
Brown, 827 F.3d at 547-48. At issue is SOMC’s “right to payment” from Countryside, which
“depend[s] on [Griffith’s] assignments to the Providers. .. .” Jd. at 548 (quoting Anesthesia
Care, 187 F.3d 1045) (emphasis removed)). SOMC alleges it seeks payment for “services
approved by [Griffith’s] insurance plan,” which is an ERISA plan. (Doc. 6 at 2). There is no
allegation that the assignment of Griffith’s benefits to SOMC was invalid. Further, SOMC
concedes that Griffith could sue Countryside under ERISA. “[A]ny determination of benefits
under the terms of [the Countryside] plan - i.e., what is ‘medically necessary’ or a ‘Covered
Service’ - does fall within ERISA.” See Brown, 827 F.3d at 548 (quoting Lone Star OB/GYN
Associates v. Aetna Health Inc., 579 F.3d 525, 531 (Sth Cir. 2009)). Because Griffith assigned
his benefits under his ERISA insurance plan to SOMC, SOMC stands in Griffith’s shoes and has
derivative standing to enforce the terms of the plan.

B. The first prong of the Davila test is satisfied.

Because SOMC has standing as a beneficiary to raise an ERISA claim, the Court must

next determine whether SOMC is complaining about a denial of benefits under an ERISA plan.

10
Under the first prong of the Davila test — whether the state-law claim is based on the terms of an
ERISA-regulated plan — the Court is not bound by “the label placed on a state law claim.”
Hogan, 823 F.3d at 880 (quoting Peters v. Lincoln Elec. Co., 285 F.3d 456, 469 (6th Cir. 2002)).
Rather, the question is “whether in essence such a claim is for the recovery of an ERISA plan
benefit.” Jd. “A claim likely falls within the scope of § 1132 when ‘[t]he only action
complained of is a refusal to provide benefits under an ERISA plan and ‘the only relationship’
between the plaintiff and defendant is based in the plan.” Jd. (quoting Davila, 542 U.S. at 211).

Here, SOMC alleges that defendant Countryside, through its third-party plan
administrator, pre-approved the treatment services that SOMC provided to defendant Griffith and
agreed to pay for such services before they were rendered. (Doc. 3 at 2). SOMC complains
about Countryside’s failure to pay insurance benefits which it can potentially recover only
because of the terms of an ERISA-regulated plan. SOMC’s claim for recovery of benefits
against defendant Countryside is in essence a claim for benefits under an ERISA plan and
satisfies the first prong of the Davila test.

C. The second prong of the Davila test is satisfied.

Under the second prong of the Davila complete preemption test, the Court determines
whether the plaintiff alleges the violation of an independent legal duty derived from a source
other than the ERISA plan. A state-law claim is independent of ERISA when the duty conferred
was “not derived from, or conditioned upon, the terms of” the plan and there is no “need| ] to
interpret the plan to determine whether that duty exists.” Gardner, 715 F.3d at 614.

Here, SOMC claims a right to receive payment for treatment preapproved by defendant
Countryside’s agent and third-party administrator of its ERISA plan. SOMC alleges that in

reliance on this preapproval, it provided medical treatment to Griffith and is owed $153,656.49

11
for such services. SOMC’s nonpayment claim is implicitly based on the preapproval terms of
the ERISA plan and requires a determination of whether its services fall within the plan’s
coverage. SOMC does not allege the violation of a legal duty by Countryside that is independent
of ERISA. Therefore, the second prong for complete preemption is met.

Accordingly, the two prongs of the complete preemption doctrine are satisfied as to
SOMC’s claim against Countryside. See Davila, 542 U.S. at 204-05. SOMC’s claim against
Countryside is completely preempted by ERISA and confers federal jurisdiction on this Court.

D. Defendant Griffith and ERISA jurisdiction

There is no basis for finding ERISA jurisdiction over plaintiff's claim against Griffith.
Defendants have not cited any authority to support a finding that SOMC’s claim for payment
against Griffith is completely preempted. The two requirements of complete preemption are not
satisfied for this claim. SOMC does not claim it is entitled to benefits from Griffith because of
the terms of an ERISA-regulated plan. (Doc. 3 at 1). SOMC alleges only that Griffith failed to
pay for medical services it provided to him as its patient. (/d., Jj 1-2). Congress did not intend
to preempt claims such as SOMC’s claim against Griffith, which does not “implicate the
relations among the traditional ERISA plan entities, including the principals, the employer, the
plan, the plan fiduciaries, and the beneficiaries.” See Van Horn v. Securian Life Ins. Co., No.
1:19-cv-1315, 2019 WL 3346404, at *4 (N.D. Ohio July 25, 2019) (quoting Penny/Ohlmann/
Neimann, Inc. v. Miami Valley Pension Corp., 399 F.3d 692, 698 (6th Cir. 2005) (citations
omitted)). However, because the Court has federal jurisdiction over SOMC’s ERISA claim
against Countryside, the Court can exercise supplemental jurisdiction over SOMC’s state law

claim against Griffith if it chooses to do so. See Ward, 261 F.3d at 627.

12
IT IS THEREFORE RECOMMENDED THAT:

Plaintiff's motion to remand this case to state court (Doc. 6) be DENIED.

Date: — ((//2 Fhorin i Kibo
Karen L. Litkovitz

United States Magistrate Judge

13
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
SOUTHERN OHIO MEDICAL CENTER, Case No. 19-cv-261
Plaintiff, Dlott, J.

Litkovitz, M.J.

VS.
MARK GRIFFITH and
COUNTRYSIDE RENTALS, INC.,

D/b/a Rent 2 Own,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

14
